     Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 1 of 8
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                 August 05, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                           HOUSTON DIVISION


RONNIE RAY BROOKS,                    §
TDCJ #01927669,                       §
                                      §
                  Plaintiff,          §
                                      §       CIVIL ACTION NO. H-21-0321
V.                                    §
                                      §
STATE OF TEXAS, et al.,               §
                                      §
                 Defendants.          §




                      MEMORANDUM OPINION AND ORDER



     The plaintiff, Ronnie Ray Brooks (TDCJ #01927669), submitted
a handwritten pleading entitled "Tort Civil Law Suit," which was
construed as a complaint for civil rights violations ("Complaint")
(Docket Entry No. 1).     At the court 1 s request Brooks has filed his
claims on an approved form by submitting a Prisoner's Civil Rights
Complaint under 42" U.S.C.      §   1983   ("Amended Complaint")       (Docket
Entry No. 8).      Brooks proceeds pro se and he has not paid the
filing fee. Instead, he has submitted a letter asking the court to
withdraw the filing fee from his inmate trust fund account, which
is construed as a request for leave to proceed in forma pauperis
{Docket Entry No. 9}.
     Because Brooks is incarcerated, the court is required to
scrutinize his claims and dismiss the case if it determines that
the Complaint "is frivolous, malicious, or fails to state a claim
    Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 2 of 8



upon which relief may be granted [,]          11
                                                   or "seeks monetary rel        f from

a defendant who is immune from such relief." 28 U.S.C.                   §   1915A (b) ;
see also 28 U.S.C. § 1915{e) {2){B).                After considering all of the
pleadings, the court concludes that this case must be dismissed for
the reasons explained below.


                                 I.    Background

     Brooks is presently incarcerated by the Texas Department of
Criminal Justice - Correctional Institutions Division ("TDCJ") at
the Huntsville Walls Unit. 1          Public records confirm that Brooks is
confined   in     TDCJ    as   the    result       of   a    2014   conviction     from
Montgomery County for violating a civil commitment order. 2                      Those
records    show    that    Brooks     has     at     least    two   other     previous
convictions from Bexar County for sexual assault in 2005 and
aggravated rape in 1979.3
     Brooks takes issue with a civil commitment order entered
against him in the 435th District Court for Montgomery County in
2013, 4 after a jury determined that he was a "sexually violent


     1
      Amended Complaint, Docket Entry No. 8, p. 3. For purposes of
identification, all page numbers refer to the pagination imprinted
by the court's electronic case filing system, ECF.
     2
      See  Texas   Department of  Criminal  Justice   Offender
Information, located at: http://offender.tdcj.texas.gov (last
visited July 29, 2021).


     4
      See Complaint, Docket Entry No. 1, p. 3; Amended Complaint,
Docket Entry No. 8, p. 5.
                                        -2-
    Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 3 of 8



predator." 5    Brooks claims that he has been wrongfully "locked up"
for many years as a result of this civil commitment order, which

was entered against him in violation of his constitutional rights. 6
     Invoking 42 U.S.C. § 1983, Brooks sues the following attorneys
who were involved in his 2013 civil commitment proceedings and his
subsequent criminal prosecution in 2014:               (1) Brett W. Ligon;
(2) Robert Bartlett; (3) Ronald Chin; (4) Huey Carter; (5) Cynthia

Montemayor;     (6) Kenneth Nash;   (7) Jennifer J. Furrow;          {8) Britt
Lindsey; and (9) Melinda M. Fletcher.7 Arguing that he is confined
in violation of his constitutional rights, Brooks seeks release
from custody and monetary damages for every year that he has been
imprisoned since 1979. 8




     5
      In re Commitment of Ronnie Ray Brooks, No. 09-13 00357-CV,
2014 WL 989700, at *1 (Tex. App. - Beaumont March 13, 2014, no
pet.) (affirming the judgment). According to exhibits provided by
Brooks, his civil commitment order is reviewed on a biennial basis.
See Letter dated July 7, 2020, from Francis Mwangi, Texas Board of
Criminal Justice State Counsel for Offenders, Docket Entry No. 8,
p. 14; Amended Order of Civil Commitment dated February 12, 2019,
Docket Entry No. 8, pp. 17-18.
           Complaint, Docket Entry          No.   1,    pp.   2-3;    Amended
Complaint, Docket Entry No. 8, p. 5.
     7
      See Complaint, Docket Entry No. 1, p. 4; Amended Complaint,
Docket Entry No. 8, pp. 3-4. Although it is not clear from the
pleadings, some of the defendants appear to have been employed by
the Montgomery County District Attorneys Office or a Special
Prosecutions Unit, while others are employed by the Texas Board of
Criminal Justice State Counsel for Offenders, which represented
Brooks during some portion of his civil commitment proceedings.
     8
         See Complaint, Docket Entry No. 1, p. 4.
                                    -3-
    Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 4 of 8



                                II.   Discussion

        Brooks sues the defendants in this case under 42 u. S. c. § 1983
for wrongful conviction and imprisonment stemming from a civil
commitment order that was entered against him in 2013.               To the
extent that Brooks takes issue with the defendants' involvement in
civil commitment proceedings that took place in 2013, his claims
are barred by the two-year statute of limitations that governs
civil rights claims under § 1983. 9           See Piotrowski v. City of
Houston, 237 F.3d 567, 576 n.10 (5th Cir. 2001) (citing Tex. Civ.
Prac.       &   Rem. Code Ann. § 16.003(a)); see also Redburn v. City of
Victoria, 898 F.3d 486, 496 (5th Cir. 2018).
        Brooks cannot otherwise challenge the validity of a state
court judgment of civil commitment in federal court because such
challenges are prohibited by the Rooker-Feldman doctrine.                  See
Rooker v. Fidelity Trust Co., 44 S. Ct. 149 (1923); District of
Columbia Court of Appeals v. Feldman, 103 S. Ct. 1303 (1983); see
also Exxon Mobil Corp. v. Saudi Basic Industries Corp., 125 S. Ct.
1517,       1521-22    (2005) (noting that he Rooker�Feldman doctrine
applies to "cases brought by state-court losers complaining of
injuries caused by state court judgments rendered before the



      Even if his claims were not untimely, Brooks does not allege
        9

specific facts establishing personal involvement by any of the
defendants in a constitutional violation, which is an essential
element of a civil rights cause of action. See Murphy v. Kellar,
950 F.2d 290, 292 (5th Cir. 1992) (a plaintiff bringing a § 1983
action must "specify the personal involvement of each defendant").
                                      -4-
    Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 5 of 8



district court proceedings commenced and inviting district court

review and rejection of those judgments") ; Brown v. Taylor, 677
F. App'x 924, 927 (5th Cir. Jan. 31, 2017) (observing that Rooker­
Feldman bars a claim requiring the court to review and reject a
state court's order      of civil commitment        or claims     that     are
'' inextricably intertwined" with the state court's judgment where
direct review of that judgment is invited).         Under this doctrine,
•federal district courts, as courts of original jurisdiction, lack
appellate jurisdiction to review, modify, or nullify final orders
of state courts."     Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir.
2000) (internal quotations and footnotes omitted).            Accordingly,
Brooks's challenge to the validity of the state court civil
commitment   order   entered    against    him   must   be   dismissed     as

frivolous.       Kastner v. Texas Bd. of Law Examiners, 408 F. App'x

777, 779, 2010 WL 4347914 (5th Cir. 2010) (per curiam) (concluding
that the district court was correct to dismiss a complaint barred

by the Rooker/Feldman doctrine as frivolous); Gant v. Texas, 123
F. App'x 622, 2005 WL 419505 {5th Cir. 2005) {per curiam) {same).
     Brooks also cahnot pursue relief under             § 1983 from his
confinement in state prison as the result of his 2014 conviction
from Montgomery County for violating the civil commitment order
that was entered against him.      A prisoner cannot pursue injunctive
relief in the form of release from prison in a suit under § 1983
because such claims are only actionable under the federal habeas


                                    -5-
     Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 6 of 8



corpus statutes.     See Preiser v. Rodriguez, 93 S. Ct. 1827, 1841
(1973) (holding that the writ of habeas corpus provides the sole
remedy for prisoners who challenge the "fact or duration" of their
confinement and seek "immediate release or a speedier release from
that imprisonment").
      Likewise, a prisoner cannot recover monetary damages based on
allegations of "unconstitutional conviction or imprisonment, or for
other harm caused by actions whose unlawfulness would render a
conviction or sentence invalid," without first proving that the
challenged conviction or sentence has been "reversed on direct
appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such determinations, or called into
question by a federal court's issuance of a writ of habeas corpus
[under] 28 U.S.C.    §   2254." Heck v. Humphrey, 114 S. Ct. 2364, 2372
(1994). 10   Brooks remains incarcerated and he does not allege or

show that       s underlying conviction for           violating the civil
commitment order has been set aside.            Because it is evident that

Brooks's     underlying    conviction     has   not   been   set   aside    or
invalidated, any civil rights claims associated with his criminal


      The Fifth Circuit has not extended the rule in Heck to
     10

attacks on the validity of civil commitment orders, although it
appears that two other circuits have done so. See Smith v. Hood,
900 F.3d 180, 185 (5th Cir. 2018); Black v. Turner, 779 F. App'x
231, 233 (5th Cir. 2019) (per curiam).      Because the court has
concluded that Brooks's challenge to the validity of his civil
commitment order is precluded by the Rooker-Feldman doctrine, it
does not address whether his claims concerning that proceeding are
also barred by the rule in Heck.
                                    -6-
     Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 7 of 8



conviction and sentence are not cognizable under 42 U.S.C. § 1983.

See Johnson v. McElveen,              101 F.3d 423,      424   (5th Cir.    1996)
(explaining         that   claims    barred    by Heck   are   "dismissed   with
prejudice to their being asserted again unt                the Heck conditions
are met'1)   •    Accordingly, this case will be dismissed with prejudice
as legally frivolous and for failure to state a claim upon which
relief may be granted under 42 U.S.C. § 1983.


                           III.     Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.          The Amended Prisoner's Civil Rights Complaint under
                 42 U.S.C. § 1983 filed by Ronnie Ray Brooks (Docket
                 Entry No. 8) is DISMISSED WITH PREJUDICE.

     2.          The dismissal will count as a strike for purposes
                 of 28 u.s.c. § 1915(g).
     3.          Brooks s request for leave to proceed in forma
                       I


                 pauperis (Docket Entry No. 9) is GRANTED.

     4.          The TDCJ Inmate Trust Fund is ORDERED to deduct
                 funds from the inmate trust account of Ronnie Ray
                 Brooks (TDCJ #1927669) and forward them to the
                 Clerk on a regular basis, in compliance with the
                 provisions of 28 U.S.C. § 1915(b), until the entire
                 filing fee for indigent litigants ($350.00) has
                 been paid.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.               The Clerk will also send a

copy of this Memorandum Opinion and Order to (1) the TDCJ - Office

of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711; (2) the Inmate Trust Fund, P.O. Box 629, Huntsville,


                                         -7-
       Case 4:21-cv-00321 Document 10 Filed on 08/05/21 in TXSD Page 8 of 8



Texas 77342-0629, by e-mail at ctfcourt. collections@tdcj. texas .gov;

and.     (3)   the    Manager     of     the   Three     Strikes     List     at

Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on this the 5th day of August, 2021.




                                       SENIOR UNITED STATES DISTRICT JUDGE




                                        -8-
